Exhibit 2
                                                                                                         US007068499B2


(12) United States Patent                                                           (10) Patent No.:     US 7,068,499 B2
     Aisenberg                                                                      (45) Date of Patent:      Jun. 27, 2006
(54) MODULAR COMPUTER USER INTERFACE                                                    6,040,977 A       3, 2000 Hoffer
        SYSTEM                                                                          6,163,326 A       12/2000 Klein et al.
                                                                                        6,262,716 B1       7/2001 Raasch
(75) Inventor: Alain Aisenberg, Bay Harbor Island,                                      6,292.358   B1   9, 2001   Lee et al.
               FL (US)                                                                  6,307.740   B1  10/2001    Foster et al.
                                                                                        6,462.937   B1 10/2002     Liao et al.
                                                                                        6,493.218   B1* 12/2002    Fraga et al. ................ 361 (683
(73) Assignee: Chrono Data LLC., Las Vegas, NV                                          6,538,880 B1* 3/2003 Kamijo et al. .............. 361/686
                              (US)                                                      6,605,924 B1*     8/2003 Tanaka et al. .............. 361/683
                                                                                        6,798,647 B1 *    9/2004 Dickie ...........         ... 361 (683
(*) Notice:                   Subject to any disclaimer, the term of this         2006,              R    i5:         ". 345,156
                patent is extended or adjusted under 35
                U.S.C. 154(b) by 153 days.                                       * cited by examiner
(21) Appl. No.: 10/785,717
                   y x- - -          9
                                                                                 Primary Examiner Lisa Lea-Edmonds
(22) Filed:                   Feb. 24, 2004                                      (57)                      ABSTRACT
                                              O   O                              A modular computer user interface system particularly
(65)                Prior Publication Data                                       adaptable for use with portable computers and comprising
        US 2004/0233624 A1 Nov. 25, 2004                                         the integration therewith of at least one, but in certain
                                                                                 specific embodiments, a plurality of auxiliary modules. Such
            Related U.S. Application Data                                        as keypads, interfaced with the processor independent of the
(63) Continuation-in-part of application No. 09/888,357                          conventional keyboard. The one or more auxiliary modules
        filed on Jun. 25 'o 1                 pp Pat. No. 6 697.2 s          s   may be permanently secured to the platform of the portable
            ed. On Jun. Z,                 , now Fal. No. o.oy f2) 1.            computer in spaced, segregated relation to the keyboard and
(51) Int. Cl                                                                     keys associated therewith. Alternatively, one or more of the
     Go,F iA6             (2006.01)                                              auxiliary modules may be removably mounted on or detach
                                                                                 ably connected to the platform and keyboard, wherein
(52) U.S. Cl. .........r r 361/683; 361/680; 34.5/158                            regardless of their fixed, removable or detached relation to
(58) Field of Classification Search ................ 361/683,                    the platform of the computer, each of the auxiliary modules
        S         lication file f       let 361f            158                  are independently operable to effect data and signal com
            ee appl1cauon Ille Ior complete searcn n1story.                      munication with the central processor of the computer,
(56)                            References Cited                                 independent of operation of the conventional keyboard. The
                                                                                 plurality of auxiliary modules may each be independently
                   U.S. PATENT DOCUMENTS                                         structured to perform various functions and therefore are
       4,689,761     A           8, 1987   Yurchenco
                                                                                 independently operative as a numerical keypad, a propri
       5,341,154     A           8, 1994   Bird
                                                                                 etary keypad for processing specialized software and/or
       5,402,121     A           3, 1995   Noorbehesht                           another type of user interface module.
       5,764,474     A           6, 1998   Youens
       5,793,355 A *             8/1998 Youens ....................... 345,157                      23 Claims, 8 Drawing Sheets

                                                                                                 10
U.S. Patent         Jun. 27, 2006     Sheet 1 of 8   US 7,068,499 B2

                              Fig 1
                                                            10


                                                            25




     333333333333
     38 333333333
            COLOURSO                             =           16
U.S. Patent   Jun. 27, 2006   Sheet 2 of 8       US 7,068,499 B2




                          Fig 2
                                                 10


                                                  25




   SN                          SNS                    14


                                             Y
U.S. Patent   Jun. 27, 2006      Sheet 3 of 8        US 7,068.499 B2



                              Fig 3             10




    SyrSNSNAN
    NSSSSSSS
U.S. Patent   Jun. 27, 2006   Sheet 4 of 8
U.S. Patent   Jun. 27, 2006    Sheet S of 8   US 7,068,499 B2




                              Fig 6
                                                1O




         O
U.S. Patent      Jun. 27, 2006   Sheet 6 of 8   US 7,068.499 B2




   MAIN KEYPAD
U.S. Patent   Jun. 27, 2006   Sheet 7 of 8   US 7,068,499 B2
U.S. Patent   Jun. 27, 2006   Sheet 8 of 8     US 7,068,499 B2




                          Fig 8



        20"




                                      Fig 8J
                                                    US 7,068,499 B2
                              1.                                                                    2
    MODULAR COMPUTER USER INTERFACE                                   numeric keypad capabilities in a readily usable and always
                SYSTEM                                                available manner. Moreover, such a keypad integration
                                                                      should be provided in a manner which does not intrude on
                  CLAIM OF PRIORITY                                   the normal operation of the keyboard, but rather provides an
                                                                      auxiliary module in an available orientation when needed.
   The present application is a continuation-in-part applica             In addition to the above, portable computer users fre
tion of previously filed, pending patent application having           quently have need for specialized functions in addition to the
Ser. No. 09/888,357 filed on Jun. 25, 2001, which is set to           traditional keypad functions. Such as the numeric keypad. As
mature into U.S. Pat. No. 6,697.251 on Feb. 24, 2004                  only one example, it is also recognized that certain software
incorporated herein by reference.                                10   programs are Sufficiently advanced so as to increase the
                                                                      functionality of the computers, thereby allowing a variety of
         BACKGROUND OF THE INVENTION                                  different functions and applications to be employed utilizing
                                                                      the portable computer. To this end, it would be beneficial to
  1. Field of the Invention                                           provide a portable computer system wherein a user is able to
   The present invention relates to a modular computer user      15   selectively and adaptively utilize one or a plurality of
interface system assembly specifically, but not exclusively,          different selective and specialize keypad configurations that
adaptable for integration with a portable or “lap top' com            allow for customized use of the Software programs in a more
puter and includes one or a plurality of auxiliary modules,           efficient and effective manner. For example, the large video
each operable independently of one another and of the                 editing facilities and specialized controls that include a
conventional keyboard. The auxiliary modules may be indi              variety of different functions, such as track pads and other
vidually structured for a variety of conventional or special          controls, are often provided.
ized functions, such as numerical calculations, video editing,           Accordingly, it would be substantially beneficial to pro
specialized software processing, etc.                                 vide a portable computer system which enables the user to
   2. Description of the Related Art                                  selectively employ such specialized controls in a manner
   Increasing use of computer technology and Substantial         25   which does not detract from the normal use of the keyboard
advances in computer hardware, compact and/or portable                and which is effectively expandable within the normal
computers, often referred to as laptop computers, are becom           confines of the compact device. Indeed, it is recognized that
ing increasingly utilized in a variety of businesses and other        Such adaptability and selectivity of specialized keypad con
activities. To this end, these compact or portable computers          trols would also be effective in the traditional desk top
are often as powerful as traditional desk top computers,         30   computer environment, while the user is being provided
however, their compact nature allows for a degree of port             with a Substantial advantage of selectivity and adjustability
ability and transportability, thereby allowing the computer           when performing a variety of different tasks, without requir
user to effectively make use of their computer at any of a            ing a multitude of specialized profile devices which must be
variety locations.                                                    connected, disconnected, and reconnected to often hidden
   Most traditional lap top computers include a sandwiched       35   computer connection ports.
type configuration wherein the screen is included on one
portion and a keyboard is included on another portion. In an                      SUMMARY OF THE INVENTION
effort to compact the size of these computers, however, and
in particular the keyboard portion of the computers, various             The present invention is directed to a modular computer
features and functions normally associated with traditional      40   user interface system which is particularly, but not exclu
computer keyboards have been either removed and/or have               sively, adaptable for use with a portable computer of the type
been overlapped or consolidated into the traditional key              commonly known as a "laptop' computer. As is well rec
board. For example, the functions keys and more signifi               ognized by users and manufacturers of Such portable com
cantly the numeric keypad typically associated with tradi             puters, the numerical keys are typically placed in a linear
tional computer keyboards are often overlapped onto the          45   array along a top row of the plurality of alpha-numeric keys
standard keys operating in a special function which enable            defining the conventional keyboard assembly used with Such
utilizing a function type key. To this end, if the user is            portable computers. As set forth above, utilization of the
seeking to utilize the numeric keypad, they are generally             conventional number keys of this linear array is both incon
prevented from utilizing certain portions of the keyboard,            venient and time consuming even to a practiced typist.
due primarily to the overlapping or combined characteristic      50   Accordingly, the modular computer user interface system of
of certain alpha and numeric keys. In order to rectify this           the present invention overcomes the problems and recog
situation and overcome the disadvantages associated there             nized disadvantages associated with the conventional key
with, others in the art have attempted to integrate numeric           board design and structure associated with portable com
keypad into control items that may be secured to the                  puters.
compact computer. For example, a hand or wrist Support           55      More specifically, the modular computer user interface
structure may be provided and secured to the lap top                  system of the present invention comprises at least one
computer, wherein this auxiliary Support structure includes           auxiliary module Such as a keypad, which may be perma
the numeric keypad integrally built therein. Unfortunately,           nently or removably attached to the platform of the com
however, Such peripheral devices may in Some situations               puter on which the conventional keyboard is mounted. In the
defeat the purpose and advantages of the compact portable        60   context of the present invention, the referred to “platform’
computing configuration, and users may often find them                of the computer is meant to include a Substantially conven
selves with the need for the numeric keypad, but not the              tional structure wherein a palm rest portion is located
auxiliary Support device.                                             Somewhat below and extends along the lower longitudinal
  As a result, there is substantial need in the art for a             dimension of the keyboard. Typically, the palm rest portion
portable computer system which applies the user with the         65   and the keyboard are fixedly secured to one another and
Substantial functionality of a traditional desktop computer,          movable as a unit, relative to a display screen. The display
including all of the keyboard capabilities and especially the         screen may be pivotally connected to the platform of the
                                                     US 7,068,499 B2
                             3                                                                        4
computer, Such that the platform and display Screen are                    As with the peripheral assembly embodiment described
disposed in overlapping relation to one another in a manner             above, the remaining embodiments of the present invention
similar to a folded book or the like. Therefore, the location           may all include the utilization of an interface assembly for
of the at least one auxiliary module on the platform of the             establishing an operative interconnection between the one or
computer is at a distinctly spaced and therefore segregated             more auxiliary modules and the processor of the portable
position relative to the conventional keyboard. Independent             computer. As related to the various preferred embodiments
operation and/or manipulation of the plurality of keys defin            set forth herein, the interface assembly includes a first
ing the auxiliary module is thereby facilitated without inter           adaptor, which may be permanently or removably secured to
fering with the normal operation of the conventional key           10
                                                                        the platform of the computer and comprises an adaptor base,
board.                                                                  as set forth above. In addition, the interface assembly also
   In another preferred embodiment of the present invention             includes a second adaptor structure secured to each of the
a plurality of auxiliary modules may be independently and               one or more auxiliary modules. The base, defining the first
concurrently mounted on the platform of the computer. Each              adaptor and the second adaptor secured to the individual
of the plurality of auxiliary modules are also disposed on the          modules are each structured to include the aforementioned
                                                                   15
platform, preferably on the palm rest portion thereof, in a             type of connectors, or other type of port/plug connector
distinctly spaced and segregated relation to the conventional           structures, which facilitate either a permanent communica
keyboard. The implementation of this embodiment also                    tive connection or a removable connection. Therefore, a
provides for independent operation but Substantially con                selective and operative attachment of anyone of the plurality
current utilization of each of the plurality of modules. By             of auxiliary modules may be made with anyone of a plurality
way of example only, one of the auxiliary modules mounted               of adaptor bases. The greatly increased versatility of the
on the palm rest portion or other applicable location on the            modular computer user interface system of the present
platform, may include a numerical keypad typically used for             invention and its implementation for expanding the opera
calculations and/or the input of numerical data into the                tive and functional features of a conventional portable or lap
processor associated with the computer. At the same time, a        25
                                                                        top computer should therefore be apparent.
second or additional auxiliary module may be mounted on                    As also generally stated, the modular computer user
the platform of the computer and be at least partially defined          interface system of the present invention includes a more
by a plurality of function keys adaptable for the operation or          simplified embodiment, wherein the interface assembly
processing of specialized software or data communication                includes a single first adaptor or base fixedly mounted or
with the processor in performing a variety of functions.           30   secured to the platform of the computer in segregated
   Yet another preferred embodiment of the modular com                  relation to the conventional keyboard. In this more simpli
puter user interface system of the present invention includes           fied embodiment, a single module or alternatively a plurality
at least one auxiliary module operatively connected to the              of customized modules may be independently secured to the
processor of the computer but specifically structured to be             affixed base by virtue of the second adaptor of the interface
disposed in a detached relation to the platform and/or             35   assembly connected to each of the one or more auxiliary
conventional keyboard. As such, the one auxiliary module                modules.
may define at least a portion of a peripheral assembly. The               Therefore, the modular computer user interface system of
peripheral assembly is operatively interconnected to the                the present invention overcomes many if not all of the
processor of the computer by a cable, utilizing a uniform               problems and disadvantages associated with conventional
serial bus (usb) connection, of the type typically applied in      40   portable or lap top computers, wherein such recognized
the operative connection of a variety of different peripherals.         disadvantages are typically related to the compact nature of
   This preferred embodiment further includes the provision             the portable computer and the universal structuring thereof
of an interface assembly which comprises a first adaptor                which eliminates the provision of a collected array of
structure, preferably defined by a base to which the usb                numerical keys, of the type found on conventional key
connection is secured. The interface assembly also includes        45   boards associated with desktop computers.
a second adaptor structure connected to or mounted on the                 These and other features and advantages of the present
auxiliary module, per se. The first and second adaptor                  invention will become more clear when the drawings as well
structures include electrical, optical or other communicative           as the detailed description are taken into consideration.
connectors for establishing communicative, operative inter
connection between the module, the base and when acti              50         BRIEF DESCRIPTION OF THE DRAWINGS
vated, the processor for signal and data communication there
between. More specifically the connectors may include any                  For a fuller understanding of the nature of the present
of a variety of different ir, transmitter, male/female, plug/           invention, reference should be had to the following detailed
port, multi-pin or other structural type connectors which               description taken in connection with the accompanying
facilitate, depending upon the specific embodiment utilized,       55
                                                                        drawings in which:
either a Substantially permanent communicative connection                  FIG. 1 is a top view of a portable computer including one
or a selectively removable connection. Utilizing the latter             auxiliary module mounted in segregated relation to an
cooperatively structured, connector components, anyone of               independently operative conventional keyboard.
the one or more auxiliary modules may be removably but
operatively secured to the base of the interface assembly to       60      FIG. 2 is a perspective view of another embodiment of the
establish an operative connection with the processor. Greater           present invention in at least partially unassembled form
versatility will therefore be available to the users of portable        wherein a portion of an interface assembly is capable of
computers by having a peripherally detached adaptor base                removable connection to anyone of a plurality of auxiliary
usable with anyone of a plurality of different auxiliary                modules.
modules, each of which are designed and structured to              65     FIG. 3 is another embodiment of the present invention
perform different functions and/or operate specialized soft             wherein at least one auxiliary module is structured as a
ware, etc., as set forth above.                                         detached and removably connected peripheral assembly.
                                                    US 7,068,499 B2
                            5                                                                       6
   FIG. 4 is a perspective view of a base portion of an                  As will be discussed in greater detail hereinafter, the
interface assembly associated with the peripheral assembly            present invention further includes the incorporation of an
of the embodiment of FIG. 3.                                          interface assembly structured to define an operative inter
   FIG. 4A is a perspective view of an auxiliary module               connection between the auxiliary module 20 and a processor
structured to perform a user interface function.                      associated with the computer 10 and not shown herein for
   FIG. 5 is a perspective view of one embodiment of an               purposes of clarity. By virtue of Such operative connection,
auxiliary module comprising a plurality of keys formed as a           the auxiliary module 20 is connected in data and signal
touch sensitive keypad.                                               communication with the processor, in a manner similar in
   FIG. 6 is another embodiment of the present invention              function but independent in operation to the conventional
wherein at least one auxiliary module includes an LCD            10   keyboard 14. Also, as with the conventional keyboard 14
touchpad or similar programable touch pad configuration.              operation or manipulation of the plurality of keys associated
   FIG. 7 is a detailed illustration of example displays and          with the auxiliary module 20 serves to control specific
configurations for the programmable touch pad of FIG. 6.              functions as well as cause the display of data on a display
   FIGS. 8A-8J are perspective illustrations of a plurality of        assembly and/or display screen, generally indicated as 25
different auxiliary modules.                                     15   and also associated with the computer 10. In typical fashion
   Like reference numerals refer to like parts throughout the         the display assembly or screen 25 is hingedly, pivotally or
several views of the drawings.                                        otherwise movably attached to the platform 12 by appropri
                                                                      ate mountings 26. With further reference to the embodiment
           DETAILED DESCRIPTION OF THE                                of FIG. 1, the auxiliary module 20 may be fixedly or
             PREFERRED EMBODIMENT                                     removably mounted to the platform 12 by relatively minimal
                                                                      structural modification of the aforementioned interface
   As shown in the accompanying drawings, the present                 assembly.
invention is directed to a modular computer user interface               With reference to FIG. 2 and the additional preferred
system particularly adapted for use in combination with a             embodiment disclosed therein, it is clearly shown that the
portable computer, generally indicated as 10. The portable       25   aforementioned interface assembly comprises a first adaptor
computer 10 may be of Substantially conventional design               preferably in the form of at least one base 30. The base 30
and structure, other than the implementation of the modular           may include a recess area Surrounded by an upwardly or
computer user interface system, to be described in greater            outwardly extending retaining lip or wall structure 32.
detail hereinafter. Accordingly, the computer 10 includes a           Further, the interface assembly includes a second adaptor
Support platform generally indicated as 12, which has a          30   structure disposed underneath, on a side, or on another
Somewhat conventional keyboard generally indicated as 14              appropriate portion of the auxiliary module 20, as well as
mounted thereon. The keyboard 14 comprises a plurality of             any of the additional plurality of auxiliary modules 20, 20",
alpha-numeric keys arranged in a universal format. How                20", 48, of the type disclosed in FIGS. 8A-8J. In this regard,
ever, in that size is at a premium in structuring portable            the first adaptor 30 may include a proprietary electrical
computers, the numerical keys respectively indicated by the      35   connector 34, which may be defined by anyone of a plurality
numerals 1 through 0, are collectively disposed in a linear           of applicable electrical structures including male/female
array defining the majority of the top row as at 16 of the            plug/port connectors, multi pin connectors, etc. The electri
keyboard 14 and normally located immediately below the                cal connector 34 of the first adaptor 30 is cooperatively
row of function keys, generally indicated as 18. In Such              dimensioned, configured and structured to either fixedly or
location access to the individual numerical keys is generally    40   removably mate and accordingly be connected with a similar
inconvenient and time consuming and therefore generally               type connector (not shown for purposes of clarity) located
undesirable, particularly when the process being performed            on an appropriate under Surface or other portion of each of
on the computer 10 involves repeated computation or cal               the one or more auxiliary modules. Therefore, in the various
culation. Accordingly, in order to save space, conventional           embodiments of the present invention, the one or more
portable computers further provides for a plurality of           45   auxiliary modules 20, 20, 20", 20" and 48 may be inter
numerical keys disposed in a secondary grouping of a more             connected by mating engagement of the electrical connec
conventional multi row array. This secondary grouping is              tors 34 on the first adaptor base 30 and the cooperatively
represented by numbers 0 through 9, indicated in phantom,             structured electrical connector mounted on each of the
on FIG. 1. Further, utilization of the secondary grouping of          auxiliary modules, as described above. By virtue of the
numerical keys requires activation of the “num touch' or         50   mating engagement between the aforementioned coopera
“num lock' key as also indicated in FIG. 1. However,                  tively structured electrical connectors found on the first
activation of the “num” key also serves to deactivate the             adaptor base 30 and each of the aforementioned auxiliary
alpha keys coexisting with the numerical keys in the sec              modules, the interface assembly defines and serves to per
ondary grouping. The problems presented thereby are obvi              form an operative interconnection between each of the one
OS.                                                              55   or more auxiliary modules and the processor of computer 10,
   Accordingly, the modular computer user interface system            in order to establish communication there between.
of the present invention overcomes the disadvantages and                 Another feature of the additional preferred embodiment of
problems associated with conventional keyboards 14 par                FIG. 2 includes the provision for fixedly or removably
ticularly, but not exclusively, of the type utilized in combi         mounting a plurality of auxiliary modules on the Support
nation with portable computers 10. As such, at least one         60   platform 12. As such the platform 12 and preferably the
auxiliary module, generally indicated as 20, is integrally or         fixedly secured palm rest portion 22, is structurally modified
separably mounted on the platform 12 in spaced, distinctly            to include the permanent or removable attachment of a
segregated relation from the conventional keyboard 14. In at          plurality of first adaptor structures, each of which may be in
least one preferred embodiment, the auxiliary module 20 is            the form of the adaptor base 30. Each of the adaptor bases
mounted in a convenient location on a palm rest portion 22,      65   30 shown in the embodiment of FIG. 2 includes an appli
which is fixedly secured to the platform 12 in the conven             cable electrical connector 34 mentioned and configured to
tional fashion.                                                       cooperatively mate in Either a fixed or removal relation with
                                                     US 7,068,499 B2
                              7                                                                      8
the aforementioned electrical connector secured to each of             platform 12 and represented in FIG. 1. Therefore, when it is
the plurality of auxiliary modules. Therefore, anyone of the           desired to significantly increase the versatility or otherwise
auxiliary modules may fit into anyone of the recessed areas            adapt a portable computer 10 to perform a variety of
structurally defined by the first adaptor bases 30. Moreover,          customized applications, the peripheral assembly 40 can be
the aforementioned interface assembly is electrically con              used in combination with the embodiment of FIG. 1,
nected to the processor, by means of the adaptor base 30, so           wherein one or more of the auxiliary modules are either
as to define an operative interconnection between anyone or            fixedly or removably mounted on the platform 12 such as on
all of the auxiliary modules which are fixedly or removably            the palm rest 22.
mounted on the Support platform 12 by being connected to                  Another variation of the present invention defining yet
one or more of the adaptor bases 30. As also set forth above,     10   another preferred embodiment is the combining of the
each of the adaptor bases 30 may be fixedly or removably               peripheral assembly 40 with the embodiment of FIG. 2 such
mounted on the platform 12, preferably, but not necessarily,           that an additional number of auxiliary modules may be
in a spaced apart relation on the palm rest portion 22 thereof.        independently but operatively connected to the processor of
By virtue of this embodiment an operator of the computer 10            computer 10 and may be substantially concurrently operated
may independently but Substantially concurrently have             15   dependent on the choice and need of the user of the
access to and operate anyone of the plurality of auxiliary             computer 10.
modules electrically connected to anyone of the adaptor                   With reference to FIGS. 8A through 8J it is demonstrated
bases 30. Also, as with the other embodiments of the present           that a large number of auxiliary modules 20, 20' 20". 20"
invention, any of the auxiliary modules connected to the               and 48 may be incorporated within the modular computer
platform 12 by virtue of their electrical connection with the          user interface system of the present invention. Further, it is
first adaptor bases 30 are operative independent of the                emphasized that the specific auxiliary modules demon
conventional keyboard 14. It is also beneficial to note that in        strated are only representative of a larger number of Such
the illustrated embodiment wherein a pair of adaptor bases             modules, which may be standardized or customized to
30 are provided, facilitated use by left-handed, right-handed,         perform a Substantially conventional process or function. By
and/or ambidextrous individuals can be achieved, and              25   way of example, the numerical keypad 20 is intended to be
indeed more than one auxiliary module can be utilized                  used in the manner set forth above. Alternatively, a special
simultaneously, if needed. When not in use, the adaptor                ized process or function may be performed with the auxil
bases may include a corresponding cover assembly 45. The               iary modules 20, 20", 20", and 48. More specifically the
cover assembly 45 may be structured to Snap on, be hingedly            auxiliary module 20' is representative of a proprietary key
connected, be screwed in place, or otherwise movably              30   pad including a plurality of specific function keys 21 dis
secured to cover an unused adaptor base 30. Of course, it is           posed in a predetermined array to best and most efficiently
contemplated that the cover assembly may be modified to                operate specialized software or process other capabilities
cover the auxiliary module as well. Further a conventional             associated with the computer 10. Similarly, auxiliary module
type of ejection system may be provided. Such as with a                20" as shown in FIG. 8D is intended as a general represen
button or other spring loaded system, to facilitate removal of    35   tation of a jog/shuttle keypad structure incorporating a
an auxiliary module 20 as needed.                                      reversibly rotatable control member 23 as well as a plurality
   Yet another preferred embodiment of the present inven               of function keys 21'. As such, the auxiliary module 20" may
tion is disclosed in FIGS. 3, 4 and 4A wherein the operative           be used for a variety of related functions such as video
interconnection of an auxiliary module generally indicated             editing, game playing, etc. Looking generally to the remain
as 20 is accomplished by providing a peripheral assembly          40   ing FIGS. 8E 8J, respectively, the auxiliary module 20"
generally indicated as 40 in FIG. 3. The peripheral assembly           may include interfaces such as, a Solar battery unit, a card
40 comprises anyone of the auxiliary modules 20, 20' 20".              reader, a calculator, telephone keypad, tablet, pda cradle/
20", and 48 electrically connected to a first adaptor base 30'         interface, etc., each interchangeably connectable via the
which, as set forth above, at least partially defines the              adaptor base 30, 30'. Indeed, looking to the embodiment of
aforementioned interface assembly. As stated the interface        45   FIGS. 6, 7 and 8B, a programmable touch pad 48, such as
assembly is structured to accomplish an operative intercon             an LCD touch pad may be provided as one or all auxiliary
nection between anyone of the auxiliary modules which is               modules. In such an embodiment, the touchpad 48 could be
mounted on an electrically connected to the first adaptor              customizable and/or programmable to meet the specific need
base 30'. As a peripheral assembly 40, interfacing with the            of one or more particular applications. Along these lines, the
computer 10 may be accomplished utilizing a USB connec            50   touch pad 48 or a similar interface may be user program
tion including hard wire conductor 42 and an appropriate               mable and/or have embedded programming and/or have
bus or plug 44. As is well accepted, the USB type of                   special programming software to be downloaded from a
connection is utilized for connecting a variety of different           storage medium or remote source and/or be recognizable
peripherals to a computer at an acceptable data transfer rate          and customizable by programming for a specific application
and is structured to Support the ability to automatically add     55   installed on the computer and/or may interface with an
and configure a variety of Such peripheral devices utilizing           operating system of the computer for effective programming
a hot plugging technique. Further, the base 30" may be                 and adaptability. In this regard, FIG. 7 illustrates several
adapted, with minimal or no structural modifications to                examples 48', 48" 48", 48" of possible programming of the
define an exterior Supporting portion of the peripheral                touchpad 48 that may be provided, either under direct user
assembly 40 and still include the recess area 31 for receipt      60   programming or as a result of Software or a specific appli
of anyone of the auxiliary modules 20, 20', 20", 20" and 48            cation or article of hardware.
by interconnection thereof with the universal electrical con             With reference to FIG. 5, yet another preferred embodi
nector 34, as described.                                               ment of the present invention includes each or selected ones
  It is also to be noted that the peripheral assembly 40 as            of the auxiliary modules, and especially the auxiliary mod
disclosed in the embodiment of FIG. 3 can be used inde            65   ule 20 that functions as a numeric keypad, being formed of
pendently of or in conjunction with any other auxiliary                a touch sensitive membrane 27. Although a mechanical
module mounting or attachment facility disposed on the                 keypad system may be used, in this embodiment each of the
                                                       US 7,068,499 B2
                                                                                                        10
plurality of keys associated therewith include exposed con                  3. A modular computer user interface system comprising:
tact portions 29 which are immovable relative to one another                a) a processor operatively connected to a display device,
and disposed in a common plane. The touch sensitive                         b) a platform including a keyboard mounted thereon, said
membrane 27 defining one or more of the auxiliary modules                      processor electrically connected to and responsive of
may also include a border assembly which is more specifi             5         data communication with said keyboard,
cally defined by a plurality of border segments 33 at least                 c) a plurality of auxiliary modules each attachable to said
Some of which are disposed in continuously surrounding                         platform in spaced, segregated relation to said key
relation to the outer periphery or boundaries of each of the                      board, and
keys so as to surround the contact portions 29 thereof. The                  d) an interface assembly connected to said platform and
border segments 33 extend outwardly or upwardly from the             10         each of said auxiliary modules and structured to at least
contact portions 29 of each of the keys and serve to at least                   partially define an operative interconnection between
partially segregate the keys from one another 10 to facilitate                  each of said auxiliary modules and said processor
the identification and/or location of the respective keys as                    wherein said interface assembly includes a plurality of
well as their individual contact portions 29 by touch or feel.                  first adaptor structures at least some of which are
As practiced, the user typically manipulates the plurality of        15         mounted on said platform in spaced relation to one
keys and engages the respective contact portions 29 without                     another and a plurality of second adaptor structures
continuously viewing the face of the auxiliary module 20.                       each connected to a different one of said plurality of
While the plurality of border segments 33 are demonstrated                      auxiliary modules.
as being part of a numerical keypad it is emphasized that                    4. A modular computer user interface system as recited in
Such border segments 33 can also be used to Surround and                  claim 3 wherein at least Some of said second adaptor
provide an indication, by feel or touch indication of each of             structures are removably attached to at least one of said first
the plurality of function keys 21, which may also be pref                 adaptor structures; at least two of said plurality of auxiliary
erably part of a touch pad or touch sensitive membrane and                modules being concurrently disposable into said operative
removably disposed in a common plane.                                     interconnection with said processor.
   Since many modifications, variations and changes in               25      5. A modular computer user interface system as recited in
detail can be made to the described preferred embodiment of               claim 4 wherein each of said first adaptor structures com
the invention, it is intended that all matters in the foregoing           prises a base, at least some of said bases mounted on said
description and shown in the accompanying drawings be                     platform, each of said bases being communicatively asso
interpreted as illustrative and not in a limiting sense. Thus,            ciable to different ones of said second adaptor structures
the scope of the invention should be determined by the               30   associated with corresponding ones of said auxiliary mod
appended claims and their legal equivalents.                              ules.
  What is claimed is:                                                        6. A modular computer user interface system as recited in
   1. A modular computer user interface system comprising:                claim 5 wherein each of said bases is cooperatively struc
   a) a processor,                                                        tured with each of said auxiliary modules to be connectable
                                                                     35   with any one of said second adaptor structures of said
   b) a platform including a keyboard mounted thereon, said               plurality of auxiliary modules.
      processor electrically connected to and responsive of                  7. A modular computer user interface system as recited in
      data communication from said keyboard,                              claim 5 further comprising at least one shield member
   c) at least one auxiliary module secured to said platform              positionable into and out of covering relation to one of said
      in segregated relation to said keyboard, and                   40   auxiliary modules which is communicably connected to one
   d) an interface assembly at least partially connected to               of said bases.
      said platform and structured to operatively interconnect              8. A modular computer user interface system as recited in
      said auxiliary module and said processor, wherein said              claim 7 wherein at least one of said bases is detached from
      interface assembly includes:                                        said platform and said keyboard and is communicably
      i) a first adaptor structure disposed on said platform and     45   connected to at least one of said second adaptor structures of
          structured to at least partially define said operative          at least one of said auxiliary modules.
          interconnection between said processor and said                    9. A modular computer user interface system as recited in
          auxiliary module:                                               claim 8 wherein said one base being detached from said
      ii) a second adaptor structure disposed on said auxiliary           platform and said keyboard and said auxiliary module
          module and structured to be communicatively asso           50   connected thereto collectively define a peripheral assembly,
          ciated with said first adaptor and further defining said        said peripheral assembly removably connected in operative
          operative interconnection between said processor                relation to said processor.
          and said auxiliary module;                                         10. A modular computer user interface system compris
   wherein said first adaptor structure comprises a base                  ing:
      operatively connected to said processor and communi            55      a) a processor,
      catively connected to said second adaptor structure of                 b) a platform including a keyboard mounted thereon, said
      said auxiliary module, and wherein said base and said                     processor electrically connected to and responsive of
      second adaptor structure are removably connectable to                     data communication from said keyboard,
      one another so as to collectively define said operative                c) at least one auxiliary module secured to said platform
      interconnection between said auxiliary module and said         60         in segregated relation to said keyboard, and
      processor, and wherein said operative interconnection                  d) an interface assembly at least partially connected to
      is further defined by said base being removably secured                   said platform and structured to operatively interconnect
      to said platform.                                                         said auxiliary module and said processor, wherein said
   2. A modular computer user interface system as recited in                    interface assembly comprises a first adaptor operatively
claim 1 wherein said base and said auxiliary module are              65         associated with said processor and a second adaptor
selectively and independently positionable into and out of                      operatively associated with said auxiliary module, and
operative engagement with one another.                                          wherein said first adaptor comprises a base detached
                                                   US 7,068,499 B2
                           11                                                                  12
     from said platform and said keyboard and electrically          c) at least one auxiliary module secured to said platform
     connected to said second adaptor of said auxiliary                in segregated relation to said keyboard, wherein said
     module.                                                           auxiliary module includes a programmable touch pad,
   11. A modular computer user interface system as recited              and
in claim 10 wherein said base and said auxiliary module 5 d) an interface assembly at least partially connected to
collectively define a peripheral assembly removably con                 said platform and structured to operatively interconnect
nected in operative relation to said processor.                         said auxiliary module and said processor.
   12. A modular computer user interface system as recited           17. A modular computer user interface as recited in claim
in claim 11 wherein said auxiliary module is removably 16, wherein programmable touch pad is customizable.
connected to said base.                                         10   18. A modular computer user interface system compris
   13. A modular computer user interface system as recited ing:
in claim 12 further comprising a plurality of auxiliary              a) a processor,
modules each having a second adaptor structure, each of said         b) a platform including a keyboard mounted thereon, said
plurality of auxiliary modules removably connected to said              processor electrically connected to and responsive of
base to define said peripheral assembly therewith.              15      data communication from said keyboard,
   14. A modular computer user interface system compris              c) at least one auxiliary module secured to said platform
ing:                                                                    in segregated relation to said keyboard, wherein said
   a) a processor,                                                      auxiliary module includes a solar battery unit, and
   b) a platform including a keyboard mounted thereon, said          d) an interface assembly at least partially connected to
      processor electrically connected to and responsive of             said platform and structured to operatively interconnect
      data communication from said keyboard,                            said auxiliary module and said processor.
   c) at least one auxiliary module secured to said platform         19.  A modular computer user interface system compris
      in segregated relation to said keyboard, wherein said ing:
      auxiliary module comprises:                                    a) a processor,
      i) a keypad including a plurality of keys each including 25 b) a platform including a keyboard mounted thereon, said
         a contact portion immovably disposed in coplanar               processor electrically connected to and responsive of
         relation to one another, and                                   data communication from said keyboard,
      ii) a border assembly extending outwardly from a               c) at least one auxiliary module secured to said platform
         common plane of said contact portions and disposed 30          in segregated relation to said keyboard, wherein said
         in segregating relation to said contact portions,              auxiliary module includes a card reader unit, and
         wherein said border assembly comprises a plurality          d) an interface assembly at least partially connected to
         of border segments disposed in at least partially              said platform and structured to operatively interconnect
         Surrounding relation to different ones of said contact         said auxiliary module and said processor.
         portions, and                                          35
                                                                     20.  A modular computer user interface system compris
   d) an interface assembly at least partially connected to ing:
      said platform and structured to operatively interconnect       a) a processor,
      said auxiliary module and said processor.                      b) a platform including a keyboard mounted thereon, said
   15. A modular computer user interface system compris                 processor electrically connected to and responsive of
ing:                                                            40
                                                                        data communication from said keyboard,
   a) a processor,                                                   c) at least one auxiliary module secured to said platform
   b) a platform including a keyboard mounted thereon, said             in segregated relation to said keyboard, wherein said
      processor electrically connected to and responsive of             auxiliary module includes a calculator, and
      data communication from said keyboard,                         d) an interface assembly at least partially connected to
   c) at least one auxiliary module secured to said platform 45         said platform and structured to operatively interconnect
      in segregated relation to said keyboard, wherein said             said auxiliary module and said processor.
      auxiliary module comprises:                                    21. A modular computer user interface system compris
      i) a keypad including a plurality of keys each including ing:
         a contact portion immovably disposed in coplanar            a) a processor,
         relation to one another, and                           50   b) a platform including a keyboard mounted thereon, said
      ii) a border assembly extending outwardly from a                  processor electrically connected to and responsive of
         common plane of said contact portions and disposed             data communication from said keyboard,
         in segregating relation to said contact portions, and       c) at least one auxiliary module secured to said platform
   d) an interface assembly at least partially connected to             in segregated relation to said keyboard, wherein said
      said platform and structured to operatively interconnect 55       auxiliary module includes a telephone keypad, and
      said auxiliary module and said processor, wherein said         d) an interface assembly at least partially connected to
      interface assembly includes a plurality of border seg             said platform and structured to operatively interconnect
      ments at least some of which comprise a substantially             said auxiliary module and said processor.
      continuous configuration extending along and at least          22. A modular computer user interface system compris
      partially defining a periphery of different ones of said 60 ing:
      contact portions.                                              a) a processor,
   16. A modular computer user interface system compris              b) a platform including a keyboard mounted thereon, said
ing:                                                                    processor electrically connected to and responsive of
   a) a processor,                                                      data communication from said keyboard,
   b) a platform including a keyboard mounted thereon, said 65 c) at least one auxiliary module secured to said platform
      processor electrically connected to and responsive of             in segregated relation to said keyboard, wherein said
      data communication from said keyboard,                            auxiliary module includes a tablet, and
                                                   US 7,068,499 B2
                             13                                                            14
  d) an interface assembly at least partially connected to      c) at least one auxiliary module secured to said platform
     said platform and structured to operatively interconnect      in segregated relation to said keyboard, wherein said
     said auxiliary module and said processor.                     auxiliary module includes a cradle configured to accept
  23. A modular computer user interface system compris-            a personal digital assistant (PDA) device, and
ing:                                                        5   d) an interface assembly at least partially connected to
   a) a processor,                                                said platform and structured to operatively interconnect
   b) a platform including a keyboard mounted thereon, said        said auxiliary module and said processor.
      processor electrically connected to and responsive of
    data communication from said keyboard,                                         k    .   .   .   .
